DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a second non-final office action.
Examiner Suggestions
	Applicant’s dependent claims 2-14, 16-17, and 20-24 begin with the language, “The method as claimed in…” The examiner suggests changing this language to, “The method of claim __, wherein...” as was written by applicants in claim 15 as this is more succinct claim language and would keep the claim language consistent throughout the claim set.
	The examiner also suggests checking the spacing throughout the claim set as it appears that the spacing is not consistent between words in the claim set, e.g. in claim 1, there appears to be an extra space between the words “daily  dose” and the words “form  having”. In claim 4, the same thing appears to be the case between the words, “comprises  orally”, etc. See also, claims 9, 24 which also appear to have this issue.

Claim Objections
Claim 10 is objected to because of the following informalities: the claim recites, “The A method as claimed in claim 8..” and instead should read “The method of claim 8, wherein…”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities: the claim recites, “The method as claimed in 23” and should instead read, “The method of claim 23, wherein…”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities: the claim recites, “The method as claimed 20” and should instead read, “The method of claim 20, wherein…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically claims 1, 16, 17, 21, and 23 all claim ratios in parentheses and it is unclear to the examiner if these ratios are meant to be a part of the claim or not. Claims 2-15, 20, 22, and 24 are rejected because they depend from the rejected base claims and do not resolve the issue with respect to the ratios in parenthesis being part of the claim or not. To resolve this issue the examiner suggests removing the parentheses.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10138221 in view of Bruneau (US8293756) and the Tasigna prescribing information (cited below). The instant claims are directed to a method of treating of leukemia, specifically Philadelphia chromosome positive chronic myeloid leukemia with nilotinib butanedisulfonate in either a 2:1 or 1:1 ratio. ‘221 teaches that the claimed nilotinib butanedisulfonate in either a 2:1 or 1:1 ratio was already known in the art to be .
Tasigna (nilotinib HCl H2O) teaches that it was already known in the art to treat leukemia, specifically patients newly diagnosed with Philadelphia chromosome positive chronic myeloid leukemia and patients with resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia and that it was known to typically use daily doses of 600 to 800 mg a day, which is administered as 300 mg twice daily or 400 mg twice daily via oral tablet/capsule formulations (See prescribing information). Tasigna also teaches wherein this formulation should be taken without food (See prescribing information).
	Bruneau teaches that dosages of nilotinib in various salt forms can be readily determined by one of ordinary skill in the art because it is routine for the daily dosage amount to be adjusted as necessary based on the severity of the condition in the patient, the patient’s needs, and professional judgement of the patient’s doctor and that dosage ranges typically used are from 0.1-100 mg/kg of body weight of the patient per day. Bruneau further teaches that lower dosages can be given, e.g. 0.5-20 mg/kg of body weight per day (See entire document; Col. 7, ln. 41-65). Bruneau further teaches wherein each unit dose, e.g. capsule, can contain from 5 to 500 mg of drug which reads on the claimed unit dose sizes and dosages and wherein the dosage forms/capsules can be administered once or twice daily which reads on the pill sizes, doses, and dose frequencies that are instantly claimed because it would have been obvious to one of ordinary skill in the art, specifically the prescribing doctor to determine the safest and most efficacious dose and dosing schedule (once or twice daily) for the patient having newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia and patients having resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia especially since it was already known in the art to use the claimed drug and salts 
Thus, it would have been obvious to one of ordinary skill in the art to use the claimed nilotinib butanedisulfonate salts of US Patent No. 10138221 to treat the claimed types of leukemia in the claimed dosages and unit dosage sizes and at the claimed frequency because it was already known in the art to treat the claimed types of leukemia with overlapping dosages and unit dosage form sizes at the claimed dosage frequencies as was already taught by Tasigna and Bruneau. Thus, the instantly claimed method of using the nilotinib butanedisulphonate would have been an obvious use based upon the teachings of Tasigna and Bruneau.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brisander et al. (US20140356443), and further in view of Tasigna dosing information (https://www.hcp.novartis.com/products/tasigna/ph-cml/dosing-and-administration/?site=AM7-.
Applicant’s claim:
-- A method of treating leukaemia comprising orally administering to a patient in need thereof daily doses of nilotinib in the range from 100 mg to 600 mg, wherein the nilotinib is administered in a dosage form having a composition comprising nilotinib butanedisulphonate (2:1) or nilotinib butanedisulphonate (1:1).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-17, 20, 22, and 24, Brisander teaches nanoparticulate formulations of nilotinib which are useful for/used in methods of treating leukemia in oral daily unit dosages of from 5 to 700 mg, which can be divided into unit dosages that can be administered once, twice, etc. daily as necessary and Brisander further teaches wherein the effective dosage can be determined by the patient’s physician and is dependent upon route of administration, age, weight, and condition of the patient but is typically from 0.05-30mg/kg/day preferably from 0.05-10 mg/kg/day which would read on the claimed daily dosage range of 100-600 mg, and 200-400 mg, and 300-500 mg, etc.(See entire document; [0006]; [0043]; [0102]; [0120-0121]; [0122]; [0135-0136]; [0067];  [0149-0151]; Examples 1, 5, 9, 14-15, etc.; Tables 1-6, 21, etc.; Claims 22-24, 37-38, 45, 50; Claims 53-56). Brisander also teaches wherein the nilotinib can be administered as the pharmaceutically acceptable salt, e.g. HCl salt (See entire document; [0006]; [0043]; [0102]; [0120-0121]; [0122]; [0135-0136]; [  [0149-0151]; Examples 1, 5, 9, 14-15, etc.; Tables 1-6, 21, etc.; Claims 22-24, 37-38, 45, 50; Claims 53-56). 
	Regarding claim 15, Brisander teaches wherein the drugs can be administered with food, e.g. in a fed state (see [0147]; Examples (e.g. [0166]; Claim 52).
Regarding the claimed particle sizes of claims 16-17, Brisander teaches wherein the nanoparticles are typically from 1 to 1000 nm (1 micron) which would read on the claimed D90 being less than 25 microns, less than 10 microns, that are instantly claimed (See entire document; [0041]; [0047]; [0103]; Claim 45). 
Regarding claims 20 and 22, Brisander teaches wherein their particles/nanoparticles are stabilized with a surface stabilizer, specifically a poloxamer (see entire document; [0089]; [0044]; [0046]; [0098]; [0119]; Claims 3-4).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1-17 and 20-24, Brisander does not teach wherein the leukemia is newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia or is resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia administered via the claimed number of unit doses once or twice daily. However, these deficiencies in Brisander are addressed by Tasigna prescribing information and Bruneau.
	Tasigna (nilotinib HCl H2O) teaches that it was already known in the art to treat leukemia, specifically patients newly diagnosed with Philadelphia chromosome positive chronic myeloid leukemia and patients with resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia and that it was known to typically use daily doses of 600 to 800 mg a day, which is administered as 300 mg twice daily or 400 mg twice daily via oral tablet/capsule formulations (See prescribing information). Tasigna also teaches wherein this formulation should be taken without food (See prescribing information).
	Bruneau teaches that dosages of nilotinib in various salt forms can be readily determined by one of ordinary skill in the art because it is routine for the daily dosage amount to be adjusted as necessary based on the severity of the condition in the patient, the patient’s needs, and professional judgement of the patient’s doctor and that dosage ranges typically used are from 0.1-100 mg/kg of body weight of the patient per day. Bruneau further teaches that claims 4-7 and 9-14, because it would have been obvious to one of ordinary skill in the art, specifically the prescribing doctor to determine the safest and most efficacious dose and dosing schedule (once or twice daily) for the patient having newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia and patients having resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia especially since it was already known in the art to use the claimed drug and salts thereof to treat the claimed conditions in dosages very close to those/overlapping the instantly claimed ranges as is taught by the combination of Tasigna and Bruneau. It further would have been obvious to form unit dosages having the various sizes instantly claimed for taking two or one unit dosage form twice daily as twice daily dosing has been previously indicated for the claimed drug and it is known in the art to form tablets/caplets having anywhere from 5 mg of nilotinib per unit dose to 500 mg nilotinib per unit dose and it is known to try and make each caplet large enough to contain enough drug that the patient doesn’t have to take lots of pills for each dose, which invites easier chances that the patient will miscount the pills and take too few or too little (thereby not getting an effective dose or possibly an overdose) and yet not have the pills be too large that they are difficult for people who are ill to swallow. Thus, it is optimization to determine reasonable dosage form sizes for swallowing and for a reasonable number of tablets/capsules that must be taken (e.g. 1-2 pills would obviously be a reasonable number of tablets if the drugs can be made into tablets of reasonable size for easy swallowing) as is taught by the combination of Tasigna and Bruneau. 
	Regarding claims 1-17, 20-24, none of Brisander, Tasigna, and Bruneau teach wherein the salt form of nilotinib is specifically the instantly claimed butanedisulphonate in ratios of 1:1 or 
	Macdonald teaches that butanedisulphonate salts of other drugs, specifically S-adenosylmethionine increase the stability, bioavailability/enhance the absorption of the drug, thereby allowing substantially lower dosages to be used, thereby also enabling a lower daily pill count (see [0089]; [0081]; [0005]; [0124-0125]; etc.).
	Hebert teaches that it was known in the art to form 1:1 to 2:1 salts of drugs with 
	 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to determine the safest and most efficacious dose and dosing schedule (once or twice daily) for the patient having newly diagnosed Philadelphia chromosome positive chronic myeloid leukemia and patients having resistant or intolerant Philadelphia chromosome positive chronic myelogenous leukemia using the dosages of nanoparticulate nilotinib butanedisulphonate as taught by Brisander especially since it was already known in the art to use the claimed drug and salts thereof to treat the claimed conditions in dosages very close to those/overlapping the instantly claimed ranges as is taught by the combination of Brisander, Tasigna, Bruneau, and Macdonald and one of ordinary skill in the art would be motivated to select the instantly claimed salt to do this because butanedisulfonate salts have been shown to increase the stability and bioavailability of other drugs and if one can improve the solubility/bioavailability of a drug then one can typically lower the dosage used of the drug and thereby decrease side-effects and also utilize a lower daily pill count and smaller pills for the daily dosing. Thus, it would have been 
It further would have been obvious to one of ordinary skill in the art to form the claimed unit dosages having the various sizes instantly claimed for taking two or one unit dosage forms once or twice daily dosing has been previously indicated for the claimed drug and it is known in the art to form tablets/caplets having anywhere from 5 mg of nilotinib salts per unit dose to 500 mg nilotinib per unit dose and it is known to try and make each caplet large enough to contain enough drug that the patient doesn’t have to take lots of pills for each dose, which invites more opportunity for the patient to miscount the pills and take too few or too little (thereby not getting an effective dose or possibly an overdose) and yet not have the pills be too large that they are difficult for people who are ill to swallow. Thus, it is optimization to determine reasonable dosage form sizes for swallowing and for a reasonable number of tablets/capsules that must be taken (e.g. 1-2 pills would obviously be a reasonable number of tablets if the drugs can be made into tablets of reasonable size for easy swallowing) as is taught by the combination of Brisander, Tasigna and Bruneau and Macdonald. 
	Regarding claims 1-17, and 20-24, It would have been obvious to one of ordinary skill in the art at the time of the instant filing to use other disulfonate salts, specifically, the instantly claimed butanedisulfonate salts in an 1:1 ratio with nilotinib or a 1:2 ratio with nilotinib 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 as is instantly claimed because butanedisulfonate/butanedisulfonic 
    PNG
    media_image2.png
    278
    446
    media_image2.png
    Greyscale
 and therefore has two acid groups present which can form salts with up to two molecules of nilotinib (thereby giving the 1:1 and 2:1 salts instantly claimed as this is how the salts would form as 1:1 and 2:1 salts of nilotinib), and butanedilsulfonate salts have been shown to increase the stability and bioavailability of other drugs and if one can improve the solubility/bioavailability of a drug by using the butanedisulfonate salts (As taught by Macdonald) then one can typically lower the dosage used of the drug and thereby decrease side-effects and also utilize a lower daily pill count and smaller pills for the daily dosing. Thus, it would have been obvious to try forming butanedisulfonate salts of nilotinib, specifically the claimed 1:1 and 2:1 salts, in effort to increase the stability and bioavailability/solubility of the formulation for patients in need thereof. One of ordinary skill in the art would be specifically motivated to form the 2:1 salt of nilotinib butanedisulphate because this allows for a more concentrated dose of drug with a salt that increases its bioavailability thereby allowing for lower dosing/smaller pills while also increasing the bioavailability of the drug as is taught by Macdonald.
	Regarding the crystalline form II that is claimed as part of the method in claim 21, it would have been obvious to one of ordinary skill in the art that this is a property of the claimed salt form which has been rendered obvious by the teachings of Macdonald and Brisander. 
	Finally, it also would have been obvious to one of ordinary skill in the art to optimize the dosages of the nilotinib butanedisulfonate salts (1:1) and (2:1) to those instantly claimed, specifically from 100 mg to 600 mg per day and specifically 300-500 mg as is instantly claimed and wherein the dosages can be administered once or twice daily in the dosage form sizes indicated because Bruneau teaches that it was already known in the art to use overlapping ranges of dosages of nilotinib, specifically Bruneau teaches that dosages of nilotinib in various 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous 112 rejections moot and these rejections have been withdrawn by the examiner. Applicant’s arguments with respect to the 103 rejections of record has been fully considered but is not persuasive at this time. Specifically, applicant’s argue and have presented data in the form of an affidavit under 1.132 that they have unexpected results which overcome the prima facie case of obviousness presented in the previous office action.
	Specifically, applicant’s results demonstrate that the butanedisulphonate salt of nilotinib has a higher bioavailability than the reference product which is the HCl salt which allows for lower dosing to be used, e.g. a fraction of the active nilotinib can be used when in the form of the butanedisulphonate salt vs the HCl salt which is the reference compound. However, the 
Declaration under 1.132
	Amol Kulkarni provided a declaration under 1.132, filed 10/23/20. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents results which demonstrate that the claimed butanedisulfonate salts of nilotinib exhibit higher bioavailability that the HCl salt and therefore allow for use of a smaller dosage of nilotinib. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
The relevant criterion here is No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 

Conclusion
	Claims 1-17, 20-24, are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616